AO 2458 (Rev. 05/ 15/20 18) Judgment in a Criminal Petty Case (Modifi ed)                                                               Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                 v.                                            (For Offenses Committed On or After November I, 198 7)



                    Reynaldo Garcia-Gonzalez                                   Case Number: 3: 18-mj-22450-RAM




REGISTRATION NO. 55456008
                                                                                                            OCT 2 9 2J18
THE DEFENDANT:
 IZl pleadedguiltytocount(s) 1 ofComplaint                                                    sou11L.\;.c:,._,1,,:¥• ._~: :. _ 1 -JR,w~~
                                            ~--------------__,~
                                                              s~v~---------"-'--'=
                                                                                 :1 ~
                                                                                    _~,u
                                                                                       ~-=
                                                                                         1v-'-+--
 D was found guilty to count(s)                                                      ··--------__.
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s) :

Title & Section                     Nature of Offense                                                            Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                  1

 D The defendant has been found not guilty on count(s)
                                                                            ~-------------------

 0 Count(s)                                                                     dismissed on the motion of the United States.
                    ~----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 90DAYS


  IZI Assessment: $10 WAIVED         IZI Fine: WAIVED
IZI Court recommends USMS , ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                      charged in case _ _ .
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, October 29, 2018
                                                                             Date of Imposition of Se



                                                                             HONORABLE ROBERT A. MCQUAID
                                                                             UNITED STATES MAGISTRATE JUDGE



                                                                                                                    3: 18-mj-22450-KSC
